Citation Nr: 1748208	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  05-39 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cardiovascular disorder, to include arteriosclerotic cardiovascular disease with congestive cardiovascular failure, hypertension, and a history of myocardial infarctions based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for a cardiovascular disorder based upon substitution of the appellant as claimant.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Rhett D. Klok, Attorney at law
WITNESSES AT HEARINGS ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from April 1958 to March 1962 and from January 1963 to August 1979.  He died in February 2009.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran and the appellant testified at a hearing before the undersigned Acting Veterans Law Judge in January 2008.  Later, the appellant testified at a hearing before a Decision Review Officer (DRO) in January 2011.  Transcripts of these hearings are of record.

In November 2013, the Board remanded the claim whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cardiovascular disorder for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for a cardiovascular disorder based upon substitution of the appellant as the claimant and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the Veteran's claim for service connection for a cardiovascular disorder was denied as the evidence failed to show that this cardiovascular disorder was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.

2.  The evidence received since the May 1998 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a cardiovascular disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying service connection for a cardiovascular disorder is final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received since the May 1998 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a cardiovascular disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for a cardiovascular disorder was denied in May 1998.  The Veteran did not appeal the May 1998 rating decision, nor did he submit any new and material evidence within a year of the May 1998 rating decision.  See 38 C.F.R. §3.156(b).  Moreover, because the RO denied the claim as being not well grounded in the May 1998 rating decision and it did not become final between July 14, 1999, and November 9, 2000, new and material evidence is needed to reopen the above-cited claim.  The May 1998 rating decision thereby became final.

At the time of the May 1998 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA medical records, and private medical records.

Evidence received since the May 1998 rating decision includes the Veteran's missing separation physical showing a blood pressure reading of 132/96, additional VA and private treatment medical records, and the testimony of the appellant, a registered nurse, at the DRO hearing.  At the DRO hearing, the appellant testified that the Veteran was treated for hypertension in service, which resulted in his cardiovascular disorder and eventual death.  For purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the appellant's testimony is presumed credible for the limited purpose of reopening the claim.

When this is done, the missing STR and the appellant's testimony are considered both new and material and are therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).






ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a cardiovascular disorder based upon substitution of the appellant as the claimant is reopened; to this extent only the claim is granted.


REMAND

The Board finds that a remand is necessary in order to obtain the Veteran's terminal medical reports and VA opinion.  The Board will discuss each reason for remand below. 

i) Terminal Medical Reports

The Veteran died in February 2009.  His death certificate reports that the cause of death was a ruptured abdominal aorta.  The Veteran died at St Joseph London medical facility.  However, the Veteran's electronic record contains no records from this private facility documenting his terminal medical records.  Thus, as these records are relevant to the claims on appeal, they must be secured on remand. 

ii) VA opinion

The appellant asserts that the Veteran's death was due to his cardiovascular disorder.  The appellant testified at the DRO hearing that the Veteran's separation physical was missing from his STRs, and at his separation physical he had an abnormal EGK.  She testified that he was also diagnosed with hypertension and that hypertension and stress resulted in his hypertension, arteriosclerotic cardiovascular disease, multiple myocardial infarctions, and eventual death.

The Veteran's STRs show that he had elevated blood pressure readings during his active service.  Specifically, at his July 1979 separation physical, his blood pressure was 132/96.  There were no EKG findings.  Five months after his separation from service in January 1980, his blood pressure was 150/90.

In September 2008, the Veteran's physician, Dr. T. P., reported that a 1997 EKG was suggestive of prior myocardial infarctions.  Dr. P. reported that the Veteran had a history of being evaluated for chest pain and esophageal problems during his active service.  Dr. P. opined that it was more likely than not that the Veteran's onset of a cardiovascular disorder was during his active service.  However, Dr. P. did not report that he reviewed the Veteran's STRs and appears to have based his opinion on the Veteran's self-reports.

In August 2009, a VA examiner reviewed the Veteran's claims file.  However, the VA examiner did not opine on the significance, if any, of the Veteran's blood pressure readings during his active service and just after his active service in January 1980.

In view of the deficiencies in the private and VA opinions as discussed above, the Board finds that a remand is required for a new opinion that addresses the etiology of the Veteran's cardiovascular disorders and their relationship to his period of military service.

The cause of death issue is intertwined with the service connection issue for a cardiovascular disorder based upon substitution of the appellant as a claimant because a decision on the latter issue will impact the former.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain from the appellant a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Veteran's terminal medical records from St. Joseph London medical facility.  If any such records identified by the appellant are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims file.

2.  After any additional records have been associated with the record pursuant to the development in paragraph one (1), forward the claims file to an appropriate VA medical provider to obtain a medical opinion.  A comprehensive clinical history should be recited; to include a discussion of the Veteran's documented medical history and the appellant's assertions.  Following review of the claims file, the VA examiner should answer the following questions:

a) Is it at least as likely as not (a probability of 50 percent or more) that the disability that has been identified as the immediate cause of the Veteran's death (i.e, ruptured abdominal aorta) is etiologically related to the Veteran's period military service or had its onset therein; or, was manifested to a compensable degree within a year of service discharge?

b) Is it at least as likely as not (a probability of 50 percent or more) that any cardiovascular disorder diagnosed during the Veteran's lifetime was  etiologically related to his period of military service or had its onset therein; or, was manifested to a compensable degree within a year of service discharge?

c) In providing the requested opinions, the examiner should consider the Veteran's blood pressure readings during his period of active service and shortly thereafter in January 1980.  

d) The examiner must discuss the September 2008 opinion, prepared by Dr. P., and August 2009 VA examiner regarding the onset of the Veteran's cardiovascular disorder, as well as the appellant's testimony that the Veteran's hypertension was a precursor to his cardiovascular disorder and ultimate death.

If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Review the opinion to ensure that it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any claim remains denied, provide the appellant and her attorney with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


